DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment file on March 4, 2022.  Claims 16, 18-20, 22, 24-30 were pending. Claim 16 was amended. Claims 1-15, 17, 21, 23 were cancelled. Claims 27-30 were withdrawn.
Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C §112(b), the applicants stated: 
“With this response, Applicant has deleted the phrase “essentially free” and has instead specifically defined that an edge region, as given in paragraph [0019] of the Published Application, has a surface area with less than 50% of the surface area covered with metal particles. Accordingly, the claim is now clear in its claimed scope.”  

	Regarding to previous ground of rejection under 35 U.S.C § 103, the applicants stated:
	“As amended, claim 16 is a method for ablation of a metal-ceramic substrate, including ablating the metal-ceramic substrate with a laser. The laser is used under process conditions such that less than 50% of the surface area near the ablation edge the metal-ceramic substrate is covered with metal particles. The area near the ablation edge has a width, calculated from the edge of the recess, of at most 200 µm. The laser power is between 40W and 200W. This is not taught or suggested.
The cited Ovtchinnikov reference merely discloses a general range for the power of the laser used therein from 0.5 to 500 watts. It also discloses individual processing speeds for the laser of 3, 4, 5, 6, 7, 7.3 and 8 m/sec - regardless of the power of the laser. Moreover, the Ovtchinnikov reference discloses a large number of laser parameters that must be considered, without however proposing a concrete relationship between these parameters, let alone between the processing speed and the power of the laser. Furthermore, the Unrath reference fails to teach or suggest the claimed specific mathematical relationship and also fails to teach or suggest that less than 50% of the surface area near the ablation edge the metal-ceramic substrate is covered with metal particles.
By maintaining the claimed processing feature, the formation of solid metal particles on the metal-ceramic substrate is avoidance. In this way, the insulating properties of the metal- ceramic substrate are not impaired by the deposition of metal particles (see, for example, paragraphs [0015] and [0018] and the examples described in the Published Application).
On the other hand, while the Ovtchinnikov reference teaches a large number of parameters (pulse duration, pulse sequence, power of the laser beam, wavelength, thickness of the submount, linear processing speed and number of passes), it does not teach a specific connection between the processing speed and the power of the laser, nor that the said power must be between 40 and 200 W in order to avoid the formation of solid metal particles on the metal- ceramic substrate. The Ovtchinnikov reference merely discloses that the power of the laser is generally between 0.5 and 500 watts. The processing speeds of 3, 4, 5, 6, 7, 7.3 and 8 m/sec disclosed therein are not disclosed in relation to the power of the laser. Moreover, Figures 6, 8 and 9 of the Ovtchinnikov reference show only the relation of the ablation depth to the pulse repetition, to the pattern spacing and to the pulse duration at a constant processing speed of 7.3 m/sec, while Figure 7 shows the relation of the ablation depth to the processing speed. Furthermore, there is no indication in the Ovtchinnikov reference to choose a specific, narrower range for the power of the laser in order to achieve a specific technical effect.
Furthermore, nothing in the Unrath reference would lead one to modify the Ovtchinnikov reference to achieve the claimed method. In fact, it the Unrath reference counsels an opposite result. Specifically, the Unrath reference describes in paragraphs [0300] to [0305] that during the laser processing (drilling, cutting, etc.) of the workpiece, byproducts (fragments, splinters, particles, etc.) are ejected from the workpiece and redeposited on the surface of the workpiece. These by-products are then removed from the surface of the workpiece with the aid of a removal system that uses air knives (see, paragraph [0300] of the Unrath reference). Thus, according to the method disclosed in the Unrath reference, the formation of (metal) particles is not avoided from the outset (such as required in the claimed method), but instead eliminated after the formation. Accordingly, one skilled in the art would not consider the Unrath reference for solving the underlying technical problem, since the formation of metal particles on the surface of the metal-ceramic substrate is not avoided at all by the process according to the Unrath reference. Furthermore, use of the process counseled in the Unrath reference results in the unavoidable use of an air knife for removing the deposits from the sensitive surface of the metal-ceramic substrate. This most certainly leads to surface damages. The teachings of the Unrath reference is away from the claimed method, and teaches the formation of metal particles, only to remove them again later.
Finally, the cited paragraph [0048] of the Unrath reference, actually discloses not only overlapping values for the power of the laser, but an extremely wide range from 100 mW to 50 kW, as well a large number of specific values for the power of the laser falling within this range, which would be suitable for the process according to the Unrath reference. Based on this very broad disclosure, one skilled in the art would have no reason, without any further hint or use of hindsight, to select the narrower range of 40 to 200 watts from the large number of values disclosed.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C §103.
Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 27-30 directed to invention non-elected without traverse.  Accordingly, claims 27-30 have been cancelled (See examiner’s Amendment below).
EXAMINER'S AMENDMENT

7.	The application has been amended as follows: 
	In the claims.

	Please cancel non-elected claims 27-30.

Allowable Subject Matter
8.	Claims 16, 18-20, 22, 24-26 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: Regrading to claims 16, 18-20, 22, 24-26, the cited prior arts fail to disclose or suggest ablating the metal-ceramic substrate with a laser;
wherein the laser is used under process conditions such that less than 50% of the surface area near the ablation edge the metal-ceramic substrate is covered with metal particles, wherein the area near the ablation edge has a width, calculated from the edge of the recess, of at most 200 µm;
wherein the laser is used with a relationship between the laser power (W) and the effective maximal processing speed of the laser (m/sec) which corresponds to the following formula (1):

y ≤ 4.7 lnx - 15 	(1)
wherein

y = effective maximal laser processing speed in m/sec; and
wherein the laser power x is between 40W and 200W.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713